Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 21, 2022

                                      No. 04-22-00388-CR

                              Ex parte Jose Alexis Sanchez Dubon


                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10374CR
                          Honorable Roland Andrade, Judge Presiding


                                         ORDER
         The State’s appellee’s brief originally was due on September 6, 2022. On September 6,
2022, the State filed a motion requesting a fourteen-day extension of time in which to file its
brief. The State contended its “request for an extension is being requested because certain
documents to which the State needs to include record citations are not currently present in the
Clerk’s Record.” The State asserted it “will direct the Clerk of the trial court to supplement the
record, pursuant to Rule 34.5(c), TEX. R. APP. PRO., so as to ensure the documents are properly
before the Court.” The State did not indicate when it would request the supplemental clerk’s
record.
         Therefore, on September 7, 2022, we ordered the State to (1) request the supplemental
clerk’s record containing the omitted item(s) from the trial court clerk and (2) provide written
proof to this court that the supplemental clerk’s record had been requested. The trial court clerk
was ordered to prepare, certify, and file the supplemental clerk’s record with this court no later
than ten days after the State requested the supplemental record. Finally, we ordered that the
State’s brief would be due no later than fourteen days after the supplemental clerk’s record was
filed in this court.

         The supplemental clerk’s record was filed on September 15, 2022; therefore, the State’s
brief is due October 13, 2022. Apparently unaware that the supplemental clerk’s record had
been filed, the State filed, on September 20, 2022, a motion for extension of time in which to file
its brief.

      The motion is DENIED AS MOOT because the brief is due no later than October 13,
2022. Further requests for an extension of time will be disfavored.



                                                     _________________________________
                                                     Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court